DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/21 was filed after the mailing date of the Notice of Allowance on 01/15/21. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 2-30, 32-34 and 36-38 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 2, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor device, comprising: forming a gate electrode layer over a substrate having an insulating surface; forming a gate insulating layer over the 
Claims 3-7, 32 and 36-38 are allowed as being directly or indirectly dependent of the allowed independent base claim 2.

With respect to claim 8, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor device, comprising: forming a gate electrode layer over a substrate having an insulating surface; forming a gate insulating layer over the gate electrode layer; forming an oxide semiconductor layer over the gate insulating layer; heating the oxide semiconductor layer to a temperature higher than or equal to 400°C and lower than or equal to 700°C, so that the oxide semiconductor layer is dehydrated or dehydrogenated after the step of forming the oxide semiconductor layer; forming a source electrode layer over the oxide semiconductor layer; forming a drain electrode layer over the oxide semiconductor layer; forming an oxide insulating layer which is in contact with part of the oxide semiconductor layer, over the gate insulating layer, the oxide semiconductor layer, the source electrode layer, and the drain electrode 
Claims 9-13 and 33 are allowed as being directly or indirectly dependent of the allowed independent base claim 8.

With respect to claim 14, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor device, comprising: forming an oxide semiconductor layer over an insulating layer; heating the oxide semiconductor layer in an oxygen atmosphere to a temperature higher than or equal to 400°C and lower than or equal to 700°C after the step of forming the oxide semiconductor layer; forming an oxide insulating layer on and in contact with the oxide semiconductor layer; and- 5 -Application Serial No. 14/540,184 Attorney Docket No. 0756-10680performing a heat treatment after the step of forming the oxide insulating layer.
Claims 15-19 and 26 are allowed as being directly or indirectly dependent of the allowed independent base claim 14.

With respect to claim 20, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor device, comprising: forming an oxide semiconductor layer over an insulating layer;- 6 -Application Serial No. 14/540,184 Attorney Docket No. 0756-10680heating the oxide semiconductor layer to a temperature higher than or equal to 400°C and lower than or equal to 700°C, so that the oxide semiconductor layer is dehydrated or dehydrogenated after the step of forming the oxide semiconductor layer; forming a source electrode layer over the oxide semiconductor layer; forming a drain electrode layer over the oxide semiconductor layer; forming an oxide insulating layer which is in contact with part of the oxide 
Claims 21-25 and 34 are allowed as being directly or indirectly dependent of the allowed independent base claim 20.

With respect to claim 27, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor device, comprising: forming an oxide semiconductor layer over an insulating layer; heating the oxide semiconductor layer to a temperature higher than or equal to 400°C and lower than or equal to 700°C after the step of forming the oxide semiconductor layer; forming an oxide insulating layer on and in contact with the oxide semiconductor layer after the step of heating the oxide semiconductor layer; forming a source electrode over the oxide insulating layer; and forming a drain electrode over the oxide insulating layer, wherein heating of the oxide semiconductor layer is performed in an atmosphere containing oxygen and nitrogen, and wherein an amount of oxygen is larger than an amount of nitrogen in the atmosphere.
Claims 28-30 are allowed as being directly or indirectly dependent of the allowed independent base claim 27.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIMOR KARIMY/Primary Examiner, Art Unit 2894